MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                               FILED
this Memorandum Decision shall not be                                           Apr 11 2018, 8:17 am
regarded as precedent or cited before any
                                                                                     CLERK
court except for the purpose of establishing                                     Indiana Supreme Court
                                                                                    Court of Appeals
the defense of res judicata, collateral                                               and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
David M. Payne                                            Curtis T. Hill, Jr.
Ryan & Payne                                              Attorney General of Indiana
Marion, Indiana
                                                          Laura R. Anderson
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

T.W.,                                                     April 11, 2018
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          27A05-1707-JS-1656
        v.                                                Appeal from the Grant Superior
                                                          Court
State of Indiana,                                         The Honorable Brian McLane,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          27D02-1705-JS-84



Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 27A05-1707-JS-1656 | April 11, 2018               Page 1 of 5
                                              Case Summary
[1]   Sixteen-year-old T.W. appeals the trial court’s true finding for conduct that

      would be Class A misdemeanor resisting law enforcement if committed by an

      adult. We reverse and remand with instructions.


                                                      Issue
[2]   The sole issue is whether sufficient evidence supports T.W.’s adjudication.


                                                      Facts
[3]   On May 16, 2017, Marion Police Department (“MPD”) Officer Jacob Herbert

      was dispatched to check a Grant County house for runaways, including then-

      fifteen-year-old T.W. While onsite, he saw several juveniles run out the back

      door. Afterwards, assisting Officer Jarod Reel saw T.W., two other female

      juveniles, and one male juvenile running approximately one block from the

      house. On seeing Officer Reel, the juveniles “began running north across 29th

      Street.” Tr. Vol. II p. 7. Officer Reel briefly activated his lights and siren and

      shouted for them to stop. One juvenile stopped, but T.W. and the others ran

      and jumped over fences to escape. Detective Mitchener, a plain-clothed “off

      duty detective [who] happened to be in the area,” and an MPD sergeant

      assisted Officer Reel in arresting the juveniles at a nearby water park. Id. at 8.


[4]   On May 17, 2017, the State filed a petition alleging that T.W. was a juvenile

      delinquent for committing an act that would be Class A misdemeanor resisting

      law enforcement if committed by an adult. At the fact-finding hearing on May

      24, 2017, Officer Reel testified that T.W. ran from the house and jumped over
      Court of Appeals of Indiana | Memorandum Decision 27A05-1707-JS-1656 | April 11, 2018   Page 2 of 5
      fences before she was apprehended at the Splash House. He testified further

      that an assisting plain-clothed officer shouted at the juveniles to get on the

      ground, and “they immediately got to the ground.” Id. at 12. T.W. testified

      that the juveniles ran because her mother and step-father were at the door. She

      testified that she and the others were “running and jumping fences” and


              running across the street trying to make it to the trail and a cop,
              well I don’t even know if it was a cop, because he was in that
              truck and it had nothing on there, and he was in regular clothes
              and he was just slowing down staring at us and then we ran into
              the [water park] and they said get on the ground. [The juveniles
              complied].


      Id. at 17. T.W. testified further that she did not hear or see Officer Reel until

      they reached the water park, and that she did not see a marked police car or

      activated police lights, and she never heard a siren or a shouted police order to

      stop running. It is undisputed that T.W. had no physical contact with any

      officer before she was handcuffed at the water park. At the close of the hearing,

      the trial court adjudicated T.W. a delinquent and imposed, but stayed, a 90-day

      detention, ordering T.W. to serve six months of probation. She now appeals.


                                                   Analysis
[5]   T.W. argues that the evidence is insufficient to support the delinquency

      adjudication because the State failed to present evidence of requisite force.

      When reviewing a claim of insufficient evidence to support juvenile

      delinquency adjudications, we neither reweigh evidence nor reassess witness

      credibility; rather, we look only to the probative evidence and reasonable

      Court of Appeals of Indiana | Memorandum Decision 27A05-1707-JS-1656 | April 11, 2018   Page 3 of 5
      inferences supporting the adjudication to determine whether a reasonable trier

      of fact could conclude that the juvenile was guilty beyond a reasonable doubt.

      D.W. v. State, 903 N.E.2d 966, 968 (Ind. Ct. App. 2009), trans. denied.


[6]   The trial court entered a true finding against T.W. for class A misdemeanor

      resisting law enforcement. “A person who knowingly or intentionally . . .

      forcibly resists, obstructs, or interferes with a law enforcement officer or a

      person assisting the officer while the officer is lawfully engaged in the execution

      of the officer’s duties . . . commits resisting law enforcement, a Class A

      misdemeanor.” Ind. Code § 35-44.1-1-3(a)(1).1 “One ‘forcibly resists’ law

      enforcement when strong, powerful, violent means are used to evade a law

      enforcement official’s rightful exercise of his or her duties.” Lopez v. State, 926
N.E.2d 1090, 1092 (Ind. Ct. App. 2010) (quoting Spangler v. State, 607 N.E.2d
720, 723 (Ind. 1993)). “[A]ny action to resist must be done with force in order to

      violate this statute.” Spangler, 607 N.E.2d at 724, emphasis added.


[7]   The State’s evidence at trial here consisted solely of Officer Reel’s testimony

      that T.W. ran from the police. No evidence whatsoever was presented that

      T.W. used force to evade capture, not to mention “strong, powerful, violent

      means.” See Lopez, 926 N.E.2d at 1092. Absent a showing of the requisite

      forcible resistance, the delinquency adjudication cannot stand. See id. The

      State concedes as much and “agrees that the evidence was insufficient to



      1
       The State did not allege that T.W. violated Indiana Code Section 35-44.1-1-3(a)(3), which prohibits
      “flee[ing]” from a law enforcement officer.

      Court of Appeals of Indiana | Memorandum Decision 27A05-1707-JS-1656 | April 11, 2018            Page 4 of 5
      support [the] true finding[.]” Appellee’s Br. p. 6. We reverse the judgment and

      remand with instructions to vacate the adjudication.


                                                 Conclusion
[8]   Insufficient evidence supports T.W.’s delinquency adjudication. We reverse

      and remand.


[9]   Reversed and remanded with instructions.


      Najam, J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 27A05-1707-JS-1656 | April 11, 2018   Page 5 of 5